El Juez-Presidente SR. Quiñones,
después cíe exponer los lieclios anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de beelio de la sentencia ape-lada.
Considerando: que el artículo 395 de la Ley Hipotecaria sólo concede el derecho de acreditar el dominio por medio de la información judicial á los propietarios que carezcan de tí-tulo escrito de dominio; y no encontrándose en este caso el peticionario que acredita la adquisición de dos de las.fincás rústicas de que se trata en el presente informativo, por me-dio de escrituras públicas de compra venta que son verda-deros títulos de dominio, inscribibles en el Registro de la Propiedad, mediante la subsanación de cualquier defecto que lo impidiera, y para lo cual la misma Ley Hipotecaria esta-blece los procedimientos correspondientes, no procede dictarse respecto de dichas dos fincas la declaratoria de dominio que se interesa.
Considerando: que si bien’ se encuentra el peticionario en diferentes condiciones respecto de la otra finca de cinco cuer-das, situada en el barrio dé ££Las Planadas” y cuya adquisi-ción se acredita por medio de un documento privado, que no es título inscribible, por carecer de los requisitos que exige el artículo 2 de la Ley Hipotecaria vigente, tampoco procede dictarse respecto de ella la declaratoria de dominio que se pretende, toda vez que ni el peticionario lleva tiempo bastante de posesión para haberlo adquirido por la prescripción ordi-*118naria, ni se acredita tampoco qne lo hubiera adquirido su causante por ninguno de los títulos que reconoce el derecho.
Vistas las disposiciones legales citadas.
Fallamos: que debemos confirmar y confirmamos la sen-tencia apelada, con las costas al apelante.
Jueces concurrentes: Sres. Hernández, Figueras y Mac-Leary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.